Citation Nr: 0301169	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  01-08 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for residuals of 
avulsion of the flexor digitorum profundus tendon of the 
fourth left digit with subsequent surgical repair, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel
INTRODUCTION

The veteran served on active duty from April 1993 to 
August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
a rating in excess of 10 percent for service connected 
residuals of avulsion of the flexor digitorum profundus 
tendon of the fourth left digit with subsequent surgical 
repair (hereinafter a "left ring finger disability").  In 
October 2001, the Board remanded the veteran's appeal for 
further development, including a personal hearing.


FINDING OF FACT

The veteran's residuals of avulsion of the flexor 
digitorum profundus tendon of the fourth left digit with 
subsequent surgical repair is manifested by pain and 
limitation of motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of avulsion of the flexor digitorum profundus 
tendon of the fourth left digit with subsequent surgical 
repair are not met.  38 U.S.C.A. §§ 1155, 1151, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.71a, 4.73, Diagnostic Codes 5155, 5227, 5309 (2001); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, 4.73, Diagnostic Codes 5155, 
5227, 5230, 5309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim 
but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103A, 5107(a) (West Supp. 2002); 66 Fed. Reg. 45620, 
45630-631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).

The record reflects that the veteran has received the 
degree of notice which is contemplated by law.  In this 
regard, by the RO decision, the statement of the case, the 
supplemental statement of the case, correspondence with 
the veteran, and the Board's remand, the veteran and his 
representative have been notified of the laws and 
regulations governing his claim for an increased rating, 
including notice of the VCAA and the new laws governing 
claims for an increased rating for finger disabilities, 
and the reason for the determination made regarding his 
claim.  The RO has also notified the veteran of which 
medical records it obtained, which it had been unable to 
obtain, and placed the veteran on notice that it was 
ultimately his responsibility to obtain these records.  
See RO correspondence to the veteran dated in January 2002 
and June 2002.

Moreover, VA has made reasonable efforts to obtain all 
relevant records.  Specifically, the information and 
evidence that have been associated with the claim's file 
consist of the veteran's service medical records, post-
service medical records, written arguments presented by 
the veteran, his mother, and his representative in support 
of his claim, and the veteran's testimony at a personal 
hearing.  In addition, the veteran was asked to provide 
information regarding his treatment and the veteran 
thereafter filed or the RO thereafter obtained all 
available and identified medical records.  Also, in August 
2000, November 2000, and February 2002, the RO obtained 
medical opinion evidence regarding the current severity of 
the veteran's service connected left ring finger 
disability.

Therefore, the Board concludes that all relevant evidence 
have been obtained for determining the merits of the 
veteran's claim and no reasonable possibility exist that 
any further assistance would aid the veteran in 
substantiating the claim.  See 38 U.S.C.A. § 5103 (as 
amended); 66 Fed. Reg. 45620, 45630 (to be codified at 
38 C.F.R. § 3.159(d)).  See also Wensch v. Principi, 
15 Vet. App. 362, 368 (2001).  Also see, Counts v. Brown, 
6 Vet. App. 473, 476 (1994), citing Godwin v. Derwinski, 
1 Vet. App. 419, 425 (1991) (noting that the "duty to 
assist is not unlimited" and that "the duty to develop 
pertinent facts applies to 'all relevant facts.'") 
(citation omitted)); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) ("'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim . . . [and] this duty is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim"); cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, because there is no indication that there is 
additional outstanding evidence that is necessary for a 
fair adjudication of this issue, adjudication of the claim 
at this juncture may go forward because it poses no risk 
of prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

The Merits of the Appeal

As to the reasons for appeal, the veteran contends that 
his service-connected left ring finger disability is 
manifested by increased adverse symptomatology and 
therefore more nearly approximates the rating criteria set 
forth for at least the next higher disability rating.  It 
is also requested that the veteran be afforded the benefit 
of the doubt. 

Initially, the Board observes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based, as far as can practically be determined, 
on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  
Each service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2002).  Additionally, although 
regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, 
when assigning a disability rating, it is the present 
level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases were the record reflects that 
the veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate 
and distinct manifestations" from the same injury, 
permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.  

Next, the Board notes that, during the pendency of the 
veteran's appeal, the schedular criteria by which 
ankylosis and limitation of motion of the fingers are 
rated changed.  See 67 Fed. Reg. 48784-48787 (Jul. 26, 
2002) (effective March 7, 2002).  Thus, adjudication of 
the claim must now include consideration of both the old 
and new criteria and the criteria most favorable to the 
veteran are applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The veteran was advised of the new criteria by 
the RO in the supplemental statement of the case.

Historically, the veteran was assigned a 10 percent 
disability rating for his service-connected left ring 
finger disability under 38 C.F.R. § 4.73, Diagnostic 
Code 5099 - 5309 (Muscle Group IX).  See RO decisions 
dated in June 1995 and December 2000.  Diagnostic 
Code 5309 outlines the provisions for ratings of intrinsic 
muscles of the hand.  38 C.F.R. § 4.73 (2002).  A note to 
Diagnostic Code 5309 provides that muscle injuries to the 
hand should be rated based on limitation of motion of the 
effected digit, with a minimum rating of 10 percent.  Id.

As to the criteria for rating residuals of an injury to 
the left ring finger, new Diagnostic Code 5230, provides 
that limitation of motion of the ring finger, in either 
the minor or major hand, is rated as 0 percent disabling.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5230 (2002).

New Diagnostic Code 5227, provides that ankylosis of the 
ring finger, in either the minor or major hand, is rated 
as 0 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 (2002).  A note to new Diagnostic Code 5227, 
provides that, in rating the disability, one should also 
consider whether it should be evaluated as amputation 
under new Diagnostic Code 5155, whether an additional 
evaluation is warranted for limitation of motion of other 
digits, and whether an additional evaluation is warranted 
for interference with the overall function of the hand.  
Id.

Old Diagnostic Code 5227, provides that ankylosis of the 
ring finger, in either the minor or major hand, is rated 
as 0 percent disabling.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 (2001).  A note to old Diagnostic Code 5227, 
provided that extremely unfavorable ankylosis of the ring 
finger should be rated as amputation under old Diagnostic 
Code 5155.  Id.

New and old Diagnostic Code 5155, provides that amputation 
of the ring finger, in either the minor or major hand, is 
rated as 10 percent disabling when it is without 
metacarpal resection at the proximal interphalangeal joint 
or proximal thereto and 20 percent disabling when 
associated with metacarpal resection (more than one-half 
the bone lost).  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5155 (2001); 38 C.F.R. § 4.71a, Diagnostic Codes 5155 
(2002).

In summary, given the 10 percent rating already assigned 
the veteran's service connected left ring finger 
disability, he will only be entitled to an increased 
rating, under either the old or new rating criteria, if 
the medical evidence of record shows that the adverse 
symptomology caused by his service connected left ring 
finger disability is analogous to amputation of the ring 
finger with metacarpal resection.  See 38 C.F.R. §§ 4.71a, 
4.73, Diagnostic Codes 5155, 5227, 5309 (2001); 38 C.F.R. 
§§ 4.71a, 4.73 Diagnostic Codes 5155, 5227, 5309 (2002).  
Alternatively, the veteran will be entitled to disability 
ratings, separate from the 10 percent rating already 
assigned for his service connected left ring finger 
disability, if his service connected disability is shown, 
by medical evidence, to cause a compensable level of 
disability in other fingers of the left hand and/or to the 
left hand it self.  Id; Also see Esteban, supra.

With the above criteria in mind, the Board notes that a 
review of the record on appeal shows the veteran's 
complaints, diagnoses, and/or treatment for reduced left 
ring finger movement, pain, numbness, tingling, and/or 
grip strength.  See VA examinations dated in August 2000, 
November 2000, and February 2002; private treatment 
records from Seth Kolkin, MD, of Maine Neurology, dated in 
March 1999, November 1999, January 2000, November 2001, 
January 2002, February 2002, and June 2002; and private 
treatment records from Plastic & Hand Surgical Associates 
dated in March 1999, April 1999, May 1999, June 1999, July 
1999, August 1999, December 1999, April 2002, and May 
2002.  (Parenthetically, the Board notes that the record 
also shows that the veteran, in May 1999, had a left ulnar 
transposition.)  

Similar complaints were also made at the veteran's March 
2002 personal hearing.  Specifically, the veteran 
complained of chronic left ring finger pain with pain 
traveling into his left forearm and hand, decreased left-
hand strength, and an inability to fully extend the left 
ring finger.  He also reported that, while he could make a 
fist, he could not fully open his fingers, his pain 
averaged a four or five on a scale of one to ten, and he 
had to stop working as a plumber because he did not have 
the grip strength to perform the lifting required by the 
job.  Likewise, the veteran's mother, in a statement 
received by the RO in March 2002, reported that the 
veteran had daily left finger pain that caused him to lose 
time from there family plumbing business and the veteran's 
pain was worse in cold weather.

As to objective evidence of adverse symptomology, when 
examined at Maine Neurology in March 1999, it was noted 
that he had weakness of extension in the left ring finger.  
In addition, most of the above private treatment records 
show the veteran with neurological problems in the left 
upper extremity along the ulnar distribution diagnosed as 
ulnar neuropathy.  The private treatment records also 
noted left-hand weakness.  As to the origins or etiology 
of the veteran's problems, while many of the private 
treatment records discuss both the veteran's pre-service 
and in-service injuries, they appear to relate current 
left upper extremity problems to his pre service injury. 

As to evidence of adverse symptomology reported by VA, the 
August 2000 VA examiner observed that the veteran's left-
hand grasp was decreased and the veteran used his middle 
and index fingers and thumb to perform lifting tasks.  As 
to range of motion of the left ring finger, the veteran 
was unable to fully straighten his ring fingers out flat 
when he rested his hand on a table, he had movement of the 
proximal interphalangeal joint (PIP) joint but the finger 
remained in an tented position, and the fingers remained 
in a closed flexed position.  The diagnosis was avulsion 
of the flexor digitorum profundus tendon of the fourth 
finger with limitation of extension of the left ring 
finger with persistent numbness and increasing weakness.

The November 2000 VA examiner thereafter observed clawing 
of the left ring finger and noted that, passively, the 
digit could be straightened with some effort.  Range of 
motion studies of the left ring finger were as follows: 
the metacarpophalangeal joint (MP) had full/normal active 
range of motion of 0 to 120 degrees; the proximal 
interphalangeal joint (PIP) had active motion of 45 to 120 
degrees and passive motion of 5 to 125 degrees; and the 
distal interphalangeal joint (DIP) had active motion of 20 
to 30 degrees and passive motion of 10 to 30 degrees.  
Thereafter, it was noted that the veteran had atrophy of 
the left first interosseus muscle, weakened adduction and 
abduction of the fingers of the left hand, and diminished 
sensation in the left hand along the ulnar nerve.

The diagnoses included severe ulnar nerve palsy secondary 
to a pre-service injury and status post avulsion and 
subsequent repair of flexor digitorum profundus tendon to 
left ring finger.  Thereafter, it was opined that 

[t]he injury in civilian life . . . has 
caused clawing of the ulnar nerve[,] 
innervated digits of the left hand 
(fourth and fifth digits) and created 
wasting of the first interosseus muscle 
and weakened the digital abductors and 
adductors.  Ninety percent of his 
problem is due to this.  The [service 
connected] avulsion of the profundus 
tendon with repair may have slightly 
contributed to the flexion contracture 
of the left ring finger.  This 
represents probably about 10% of the 
deficit in the digit.  [Emphasis Added]

And, at the February 2002 VA examination, it was noted 
that the range of motion of the left ring finger at the 
metacarpophalangeal (MP) joint was active flexion to 90 
degrees and passive flexion to 100 degrees.  The digit was 
actively hyperextend by 30 degrees.  The proximal 
interphalangeal (PIP) joint had active flexion to 90 
degrees and passive flexion to 105 degrees without pain.  
The PIP joint lacked 30 degrees to full extension.  At the 
distal interphalangeal (DIP) joint, the finger had active 
flexion to 45 degrees and passive flexion to 70 degrees.  
The DIP joint lacked 30 degrees to full extension with the 
digit having a 30-degree flexion contracture.  There was 
10 degrees of motion from 20 degrees to 30 degrees.  The 
veteran could make a fist with his left hand with all 
fingertips touching the median transverse fold.  In regard 
to sensation, it was severely diminished in the ulnar 
distribution of the left hand as well as the fifth digit 
and in one-half of the fourth digit on the ulnar side.  
There was gross deformity of the left fourth digit ". . . 
or a so-called clawing due to an ulnar nerve deficit."  
The first interosseous muscle in the left hand was 
approximately one-half of normal, digital abduction and 
adduction on the left side were decreased at 3/5, and 
there was atrophy of the muscles of the palm of the left 
hand.  X-ray of the left hand was normal.  The diagnoses 
included severe ulnar nerve palsy with ulnar clawing of 
left hand, status post avulsion and subsequent repair of 
flexor digitorum profundus tendon to left ring finger, and 
contracture of left ring finger with limitation of motion 
of the interdigital joints.

However, the February 2002 VA examiner thereafter opined 
that the condition of the left "ring finger, in view of 
retained (though limited) motion[,] is much better than . 
. . favorable ankylosis[,] . . . unfavorable ankylosis[, 
and] . . . total amp[utation] of [the] ring finger."  
Therefore, because the Court has stated that VA may only 
consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions, the Board can not 
conclude that the objective medical evidence of record 
shows that the veteran's left ring finger disability 
equates to amputation of the ring finger with metacarpal 
resection.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  This conclusion is further strengthened by the 
facts that, while the veteran has a 30-degree flexion 
contracture of the DIP joint, VA and private examiners 
also observed that he had motion, albeit reduced motion, 
in the DIP, PIP, and MP joints of the left ring finger and 
the November 2000 VA examiner opined that only 10 percent 
of the digits problems were caused by his service 
connected disability as opposed to the pre-service injury.  
Accordingly, an increased rating for the veteran's service 
connected left ring finger disability must be denied under 
all applicable rating criteria, both new and old.  See 
38 C.F.R. §§ 4.71a, 4.73, Diagnostic Codes 5155, 5309 
(2001); See 38 C.F.R. §§ 4.71a, 4.73, Diagnostic 
Codes 5155, 5309 (2002).

(Parenthetically, the Board notes that review of the 
record on appeal does not disclose a diagnosis of left 
ring finger ankylosis (Ankylosis is defined as immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  While the veteran was observed 
with a 30-degree flexion contracture, with passive motion 
the finger could be straightened.  Therefore, the Board 
may not rate his service-connected left ring finger 
disability as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  The Board also notes that the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that, in cases such as here, were the veteran's disability 
is rated based on limitation of motion, functional 
impairment due to pain must be equated to loss of motion.  
However, where, as here, "the appellant is already 
receiving the maximum disability rating" for limitation of 
motion, consideration of the provisions of DeLuca is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also VAOPGCPREC 36-97 (Dec. 12, 1997).)

Moreover, while the record on appeal shows the veteran 
also experiences problems with decreased strength, motion, 
and/or pain in the little finger of the left hand as well 
as in the left hand, the record on appeal does not contain 
medical opinion evidence showing that these problems were 
caused and/or are a residuals of the veteran's service 
connected left ring finger disability.  In fact, the 
November 2000 VA examiner specifically opined that these 
problems were caused by an injury the veteran sustained 
before entering military service.  Therefore, the Board 
finds that there is no basis in the record for awarding 
the veteran separate disability ratings for the problems 
he experiences in the other fingers of his left hand and 
in the left hand.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227 (2002); Esteban, supra.

In reaching the above conclusions, the Board has not 
overlooked the veteran's, his mother, and his 
representative's written statements to the RO as well as 
the veteran's personal hearing testimony.  The Board also 
recognizes that lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability.  Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, their statements as to the severity of 
the veteran's left ring finger disability are not 
probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Therefore, the 
Board has given more evidentiary weight to the clinical 
evidence of record found in the VA examinations that do 
not show problems tantamount to amputation of the left 
ring finger then the veteran's, his mother, and his 
representative's opinions. 

Based on the argument made at the veteran's personal 
hearing, written statements to the RO, and statements to 
the VA examiners (i.e., he first lost time from work, and 
thereafter stopped working as a plumber in his family 
plumbing business, because of the problems caused by his 
left ring finger disability) the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the veteran has described 
his pain and loss of motion as being so bad that he could 
not work as a plumber, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2002).  The 
current evidence of record does not demonstrate that his 
left ring finger disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  38 C.F.R. § 3.321.  It is undisputed that his 
service-connected disability has an adverse effect on 
employment, but it bears emphasis that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2002).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating 
schedule, the Board concludes the criteria for submission 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).



ORDER

An increased rating in excess of 10 percent for residuals 
of avulsion of the flexor digitorum profundus tendon of 
the fourth left digit with subsequent surgical repair is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

